Citation Nr: 9931480	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  97-32 517A	)	DATE
	)
	)



THE ISSUE

Whether an October 1997 Board of Veterans' Appeals (Board) 
decision, which denied an application to reopen a claim for 
service connection for a skin disorder, should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).



REPRESENTATION

Moving Party Represented by:  The American Legion




ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



FINDINGS OF FACT

1.  In an October 1997 decision, the Board denied an 
application to reopen a claim for service connection for a 
skin disorder.

2.  In November 1997, the veteran filed a motion for 
reconsideration of the October 1997 Board decision.  In 
February 1998, the Board informed the veteran that his 
reconsideration motion was denied, but that it would also be 
treated as a motion to review the October 1997 Board decision 
on the grounds of CUE.  In March 1999, the Board informed the 
veteran that the reconsideration motion would only be treated 
as a CUE review motion if he desired such, and in March 1999 
the veteran indicated that is what he desired.

3.  In October 1999, the Board received a written statement 
from the veteran (which he dated September 1999) in which he 
withdrew his CUE review motion concerning the October 1997 
Board decision.


CONCLUSION OF LAW

The motion seeking the Board's review of the October 1997 
Board decision, which denied an application to reopen a claim 
for service connection for a skin disorder, to determine 
whether that decision involved CUE, must be dismissed on the 
basis that the motion has been withdrawn.  38 C.F.R. 
§ 20.1404(f) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f), at 38 
C.F.R. § 20.1404(f) (1999), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).

ORDER

The motion is dismissed without prejudice to refiling.



		
	L.W. TOBIN
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(f) is not a final decision of the 
Board.  38 C.F.R. § 20.1409(b) (1999).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.



